                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

RODERICK R. JOHNSON,             :
                                 :
           Petitioner,           :
      VS.                        :
                                 :                   NO. 4:18-CV-00258-CDL-CHW
Warden CLINTON PERRY, JR.,       :
                                 :
           Respondent.           :
________________________________ :

                                          ORDER

       Pro se Petitioner Roderick R. Johnson, an inmate currently confined in the Macon

State Prison in Oglethorpe, Georgia, has filed a petition seeking federal habeas corpus relief

pursuant to 28 U.S.C. § 2254.        Petitioner challenges his August 13, 2012 murder

conviction in the Superior Court of Harris County, Georgia.            Pet. 1, ECF No. 1.

Petitioner has paid the required $5.00 filing fee.

       It is now ORDERED that, within thirty (30) days of the date of this Order,

Petitioner amend his petition to include every unalleged possible constitutional error or

deprivation entitling him to federal habeas corpus relief, failing which Petitioner will be

presumed to have deliberately waived his right to complain of any constitutional errors or

deprivations other than those set forth in his initial habeas petition. If amended, Petitioner

will be presumed to have deliberately waived his right to complain of any constitutional

errors or deprivations other than those set forth in his initial and amended habeas petitions.

       It is further ORDERED that Respondent file an answer to the allegations of the

petition and any amendments within sixty (60) days after service of this Order and in
compliance with Rule 5 of the Rules Governing Section 2254 Cases. Either with the filing

of the answer or within fifteen (15) days after the answer is filed, Respondent shall move

for the petition to be dismissed or shall explain in writing why the petition cannot be

adjudicated by a motion to dismiss. Any and all exhibits and portions of the record that

Respondent relies upon must be filed contemporaneously with Respondent’s answer or

dispositive motion.

       No discovery shall be commenced by either party without the express permission of

the Court. Unless and until Petitioner demonstrates to this Court that the state habeas

Court’s fact-finding procedure was not adequate to afford a full and fair evidentiary hearing

or that the state habeas court did not afford the opportunity for a full, fair, and adequate

hearing, this Court’s consideration of this habeas petition will be limited to an examination

of the evidence and other matters presented to the state trial, habeas, and appellate courts.

       Pursuant to the memorandum of understanding with the Attorney General of the

State of Georgia, a copy of the petition and a copy of this Order shall be automatically

served on the Attorney General and Respondent electronically through CM/ECF. A copy

of this Order shall be served by the Clerk by U.S. mail upon Petitioner. Petitioner is

advised that his failure to keep the Clerk of the Court informed as to any change of address

may result in the dismissal of this action.

       SO ORDERED, this 22nd day of January, 2019.


                                              s/ Charles H. Weigle
                                              Charles H. Weigle
                                              United States Magistrate Judge




                                                2
